UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 SCHEDULE 13G Under the Securities Exchange Act of 1934 (Amendment No. 3)* Constant Contact, Inc. (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) (CUSIP Number) November 23, 2010 (Date of Event Which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: []Rule 13d-1(b) []Rule 13d-1(c) [x]Rule 13d-1(d) *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter the disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. CUSIP No. 210313102 13G 1. NAMES OF REPORTING PERSONS Morgan Stanley Dean Witter Venture Partners IV, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a) [] (b)[x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% TYPE OF REPORTING PERSON PN CUSIP No. 210313102 13G 1. NAMES OF REPORTING PERSONS Morgan Stanley Dean Witter Venture Investors IV, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% TYPE OF REPORTING PERSON PN CUSIP No. 210313102 13G 1. NAMES OF REPORTING PERSONS Morgan Stanley Dean Witter Venture Offshore Investors IV, L.P. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Cayman Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% TYPE OF REPORTING PERSON PN CUSIP No. 210313102 13G 1. NAMES OF REPORTING PERSONS Morgan Stanley 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) .12% TYPE OF REPORTING PERSON CO CUSIP No. 210313102 13G 1. NAMES OF REPORTING PERSONS MSDW Venture Partners IV, LLC 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% TYPE OF REPORTING PERSON CO CUSIP No. 210313102 13G 1. NAMES OF REPORTING PERSONS MSDW Venture Partners IV, Inc. 2. CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (See Instructions) (a)[] (b)[x] 3. SEC USE ONLY 4. CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH: 5. SOLE VOTING POWER 0 6. SHARED VOTING POWER 0 7. SOLE DISPOSITIVE POWER 0 8. SHARED DISPOSITIVE POWER 0 9. AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 0 CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES [] PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 0% TYPE OF REPORTING PERSON CO, IA Item 1. (a)Name of Issuer Constant Contact, Inc. (b)Address of Issuer’s Principal Executive Offices 1601 Trapelo Road, Suite329 Waltham, MA 02451 Item 2. (a)Name of Person Filing See Item 2(b) below.Morgan Stanley is filing solely in its capacity as parent company of, and indirect beneficial owner of securities held by, one of its business units. (b)Address of Principal Business Office or, if none, Residence (1)Morgan Stanley Dean Witter Venture Partners IV, L.P. (“MSDW Venture Partners”) 1585 Broadway New York, New York 10036 (2)Morgan Stanley Dean Witter Venture Investors IV, L.P. (“MSDW Venture Investors”) 1585 Broadway New York, New York 10036 (3)Morgan Stanley Dean Witter Venture Offshore Investors IV, L.P. (“MSDW Offshore Investors”) 1585 Broadway New York, New York 10036 (4)Morgan Stanley 1585 Broadway New York, NY 10036 (5)MSDW Venture Partners IV, LLC (“MSDW LLC”) 1585 Broadway New York, NY 10036 (6)MSDW Venture Partners IV, Inc. (“MSDW Inc.”) 1585 Broadway New York, New York 10036 (c)Citizenship See item 4 on Cover Pages to this Schedule 13G. (d)Title of Class of Securities Common Stock, par value $0.01 per share (e)CUSIP Number Item 3. If this statement is filed pursuant to §§240.13d-1(b) or 240.13d-2(b) or (c), check whether the person filing is a: (a) [] Broker or dealer registered under section 15 of the Act (15 U.S.C. 78o); (b) [] Bank as defined in section 3(a)(6) of the Act (15 U.S.C. 78c); (c) [] Insurance company as defined in section 3(a)(19) of the Act (15 U.S.C. 78c); (d) [] Investment company registered under section 8 of the Investment Company Act of 1940 (15 U.S.C. 80a-8); (e) [] An investment adviser in accordance with §240.13d-1(b)(1)(ii)(E); (f) [] An employee benefit plan or endowment fund in accordance with §240.13d-1(b)(1)(ii)(F); (g) [] A parent holding company or control person in accordance with §240.13d-1(b)(1)(ii)(G); (h) [] A savings association as defined in Section 3(b) of the Federal Deposit Insurance Act (12 U.S.C. 1813); (i) [] A church plan that is excluded from the definition of an investment company under section3(c)(14) of the Investment Company Act 0f 1940 (15 U.S.C. 80a-3); (j) [] A non-U.S. institution in accordance with §240.13d-1(b)(1)(ii)(J); (k) [] Group, in accordance with §240.13d-1(b)(1)(ii)(K). Item 4. Ownership (a) Amount beneficially owned: See item 8 on Cover Pages to this Schedule 13G. (b) Percent of class: See item 11 on Cover Pages to this Schedule 13G. (c) Number of shares as to which such person has: (i) Sole power to vote or to direct the vote See item 5 on Cover Pages to this Schedule 13G. (ii) Shared power to vote or to direct the vote See item 6 on Cover Pages to this Schedule 13G. (iii) Sole power to dispose or to direct the disposition of See item 7 on Cover Pages to this Schedule 13G. (iv) Shared power to dispose or to direct the disposition of See item 8 on Cover Pages to this Schedule 13G. Item 5. Ownership of Five Percent or Less of a Class As of the date hereof, none of the reporting persons beneficially owns five percent or more of the class of securities. Item 6. Ownership of More than Five Percent on Behalf of Another Person Not Applicable Item 7. Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not Applicable Item 8. Identification and Classification of Members of the Group Not Applicable Item 9. Notice of Dissolution of Group Not Applicable Item 10. Certification Not applicable. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Date:November 29, 2010 Signature:/s/ Debra Abramovitz By: Debra Abramovitz, as authorized signatory for MSDW LLC and MSDW Inc. and as the institutional managing member of the general partner of each of MSDW Venture Partners, MSDW Venture Investors and MSDW Offshore Investors. Signature:/s/ Michael Lees By: Michael Lees, as authorized signatory of Morgan Stanley EXHIBIT 1 Joint Filing Agreement In accordance with Rule 13d-1(k) under the Securities Exchange Act of 1934, as amended, each of the persons named below agrees to the joint filing of a Statement on Schedule 13G (including amendments thereto) with respect to the common stock, par value $0.01 per share, of Constant Contact, Inc., a Delaware corporation, and further agrees that this Joint Filing Agreement be included as an exhibit to such filings provided that, as contemplated by Section 13d-1(k)(l)(ii), no person shall be responsible for the completeness or accuracy of the information concerning the other persons making the filing, unless such person knows or has reason to believe that such information is inaccurate. In evidence thereof, the undersigned, being duly authorized, hereby execute this Agreement this November 29, 2010. This Schedule may be executed in two or more counterparts, any one of which need not contain the signature of more than one party, but all such parties taken together will constitute part of this Schedule. (1)Morgan Stanley Dean Witter Venture Partners IV, L.P. (“MSDW Venture Partners”) 1585 Broadway New York, New York 10036 (2)Morgan Stanley Dean Witter Venture Investors IV, L.P. (“MSDW Venture Investors”) 1585 Broadway New York, New York 10036 (3)Morgan Stanley Dean Witter Venture Offshore Investors IV, L.P. (“MSDW Offshore Investors”) 1585 Broadway New York, New York 10036 (4)Morgan Stanley 1585 Broadway New York, NY 10036 (5)MSDW Venture Partners IV, LLC (“MSDW LLC”) 1585 Broadway New York, New York 10036 (6)MSDW Venture Partners IV, Inc. (“MSDW Inc.”) 1585 Broadway New York, New York 10036 Issuer & Ticker Symbol: Constant Contact, Inc. (CTCT) Date of Event Requiring Statement: 11/23/2010 Signature:/s/ Debra Abramovitz By: Debra Abramovitz, as authorized signatory for MSDW LLC and MSDW Inc. and as the institutional managing member of the general partner of each of MSDW Venture Partners, MSDW Venture Investors and MSDW Offshore Investors. Signature:/s/ Michael Lees By: Michael Lees, as authorized signatory of Morgan Stanley
